Citation Nr: 9935702	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the veteran's the 
veteran's claim of entitlement to a permanent and total 
rating for pension purposes, to include under the provisions 
of 38 C.F.R. § 3.321(b)(2).  The veteran timely appealed this 
determination to the Board.  

In August 1997 and in October 1998, the Board remanded this 
matter for further development and adjudication, which has 
since been accomplished to the extent possible.  In addition, 
in the introduction to the October 1998 remand, the Board 
noted that, in the September 1994 decision currently on 
appeal, the RO also denied entitlement to service connection 
for a lung disorder and/or pneumonia (lung disorder).  The 
Board observed that, in a December 1994 statement, the 
veteran stated that he had been treated for a collapsed lung 
and for pneumonia.  In light of the December 1994 statement, 
the Board directed that the RO, on remand, consider whether 
the December 1994 statement constituted a notice of 
disagreement (NOD) with respect to that claim, and to 
thereafter take any and all appropriate action.  The record 
shows that, in response to the Board's instructions, in a 
November 1998 letter the RO requested that the veteran 
clarify whether he disagreed with the prior denial of service 
connection for a lung disorder, and that, to date, the 
veteran has not responded.  Accordingly, this issue is not 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a February 1998 Improved Pension Eligibility 
Verification Report (EVR), the veteran reported that, from 
June 1994 to June 1995, the total annual income for himself 
and his spouse, consisting solely of wages, was approximately 
$14,000, and that he had two dependent children in his care.

3.  In the February 1998 EVR, the veteran reported that the 
total annual income for himself and his spouse, from June 
1995 to June 1996, consisting solely of wages, was 
approximately $18,000, and that he had two dependent children 
in his care.

4.  In the February 1998 EVR, the veteran reported that the 
total annual income for himself and his spouse, from June 
1996 to June 1997, consisting solely of wages, was 
approximately $29,000.  The report shows that he indicated 
that he had two children and only one was reported as a 
dependent child in his care; the other child was reported to 
be not in his care.

5.  In the February 1998 EVR, the veteran reported that the 
total annual income for himself and his spouse, from June 
1997 to June 1998, consisting solely of wages, was 
approximately $16,000.  The report shows that he indicated 
that he had two children and only one was reported as a 
dependent child in his care; the other child was reported to 
be not in his care.

6.  In the February 1998 EVR, the veteran reported that the 
total annual income for himself and his spouse, from June 
1998 to June 1999, consisting solely of wages, was 
approximately $27,000.  The report shows that he indicated 
that he had four children and that three were dependent 
children in his care; the other child was reported to be not 
in his care.

7.  In a November 1998 EVR, the veteran reported that the 
total annual income for himself and his spouse, from January 
to December 1997, consisting solely of wages, was 
approximately $28,000.  The report further reflects that the 
veteran reported having no children in his custody and no 
children not in his custody.

8.  In the November 1998 EVR, the veteran reported that the 
total annual income for himself and his spouse, from January 
to November 1998, consisting solely of wages, was 
approximately $29,000.  The report further reflects that the 
veteran reported having no children in his custody and no 
children not in his custody.

CONCLUSION OF LAW

The veteran's annualized income is excessive for the receipt 
of improved pension benefits. 38 U.S.C.A. §§ 1503, 1521 (West 
1991); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 3.342(a) (1999).  
However, pension is not payable to a veteran with a spouse 
whose combined annual income exceeds statutory and regulatory 
limitations.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).

In determining annual income for purposes of establishing 
eligibility for non-service connected pension, all payments 
of any kind or form or from any source shall be included as 
countable income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.252(c), 3.271(a), 3.272.

As the Board noted in the October 1998 remand, subsequent to 
the issuance of the January 1998 Supplemental Statement of 
the Case (SSOC), the RO in March 1998 received several EVRs, 
dated in February 1998, in which the veteran reported the 
total annual income earned by he and his spouse since 1994.  
In addition, in EVRs dated in November 1998, the veteran 
reported the total annual income earned by himself and his 
spouse from January 1997 to November 1998.

Thereafter, in compliance with the Board's remand 
instructions, in February 1999, the RO considered the 
veteran's basic eligibility for entitlement to VA disability 
pension benefits in light of his reported income.  In its 
February 1999 decision, the RO denied entitlement to these 
benefits because the veteran's family income exceeded the 
maximum statutory limits.

A review of the veteran's reported income shows that, in the 
February 1998 EVR, he reported that, from June 1994 to June 
1995, the total annual income for himself and his spouse, 
consisting solely of wages, was approximately $14,000, and 
that he had two dependent children in his care.  In addition, 
he did not report having any excludable income.  Effective 
December 1, 1993, the maximum annual pension rate for a 
veteran with three dependents was $12,900.  See 38 U.S.C.A. § 
1521(c) note 1 and 38 C.F.R. § 3.23(a)(1) (amendments to 
annual pension rates are published in the Federal Register).  
Because the veteran's countable annual income for 1994 was 
approximately $14,000, he clearly exceeded the maximum 
statutory and regulatory limitations.

In the February 1998 EVR, the veteran reported that the total 
annual income for himself and his spouse, from June 1995 to 
June 1996, consisting solely of wages, was approximately 
$18,000, and that he had two dependent children in his care. 
Again, he did not report having any excludable income.  
Effective December 1, 1994, the maximum annual pension rate 
for a veteran with three dependents was $13,263.  See 38 
U.S.C.A. § 1521(c) note 1 and 38 C.F.R. § 3.23(a)(1).  As 
such, his countable family income for 1995 clearly exceeded 
the maximum statutory and regulatory limitations.

Further, the February 1998 EVR reflects that the veteran's 
total annual income, for himself and his spouse, from June 
1996 to June 1997, consisting solely of wages, was 
approximately $29,000.  According to the EVR, he had two 
children, and only one was reported as a dependent child in 
his care; the other child was reported to be not in his care.  
Effective December 1, 1995, the maximum annual pension rate 
for a veteran with two dependents was $12,205; for a veteran 
with three dependents, it was $13,309.  See 38 U.S.C.A. § 
1521(c) note 1 and 38 C.F.R. § 3.23(a)(1).  The veteran's 
countable family income for 1996 thus clearly exceeded the 
maximum statutory and regulatory limitations, even assuming, 
arguendo, that he had three dependents.

In the February 1998 EVR, the veteran reported that the total 
annual income for himself and his spouse, from June 1997 to 
June 1998, consisting solely of wages, was approximately 
$16,000.  Again, he did not report having any excusable 
income.  The report further shows that he indicated that he 
had two children, although only one was reported as a 
dependent child in his care; the other child was reported to 
be not in his care.  In addition, in his November 1998 EVR, 
the veteran reported that the total annual income for himself 
and his spouse, from January to December 1997, consisting 
solely of wages, was approximately $28,000.  The report 
further reflects that the veteran reported having no children 
in his custody and no children not in his custody.  Effective 
December 1, 1996, the maximum annual pension rate for a 
veteran with one dependent was $11,115; for two dependents 
was $12,560, and for three dependents, it was $14,005.  See 
38 U.S.C.A. § 1521(c) note 1 and 38 C.F.R. § 3.23(a)(1).  The 
veteran's countable family income for 1997 thus clearly 
exceeded the maximum statutory and regulatory limitations, 
even assuming, arguendo, that he had three dependents.

In the February 1998 EVR, the veteran also reported that the 
total annual income for himself and his spouse, from June 
1998 to June 1999, consisting solely of wages, was 
approximately $27,000; no excusable income was reported.  In 
addition, the veteran indicated that he had four children, 
and that three of them were dependent and in his care; the 
other child was reported to be not in his care.  In addition, 
in the November 1998 EVR, the veteran reported that the total 
annual income for himself and his spouse, from January to 
November 1998, consisting solely of wages, was approximately 
$29,000.  The report further reflects that the veteran 
reported having no children in his custody and no children 
not in his custody.  Effective December 1, 1997, the maximum 
annual pension rate for a veteran with one dependent was 
$11,349; for a veteran with four dependents, the maximum 
annual income was $15,777; for a veteran with five 
dependents, it was $17,253.  See 38 U.S.C.A. § 1521(c) note 1 
and 38 C.F.R. § 3.23(a)(1).  The veteran's countable family 
income for 1998 thus clearly exceeded the maximum statutory 
and regulatory limitations, even assuming, arguendo, that he 
had four dependents.

Finally, as noted above, the veteran's February 1998 EVR 
reflects that he reported that the total annual income for 
himself and his spouse, from June 1998 to June 1999, 
consisting solely of wages, was approximately $27,000; no 
excusable income was reported.  In addition, the veteran 
indicated that he had four children, and that three of them 
were dependent and in his care.  Effective December 1, 1998, 
the maximum annual pension rate for a veteran with one 
dependent was $11,497; for a veteran with four dependents, 
the maximum annual income was $17,481; for a veteran with 
five dependents, it was $19,977.  See 38 U.S.C.A. § 1521(c) 
note 1 and 38 C.F.R. § 3.23(a)(1).  The veteran's countable 
family income for 1999 thus clearly exceeded the maximum 
statutory and regulatory limitations, even assuming, 
arguendo, that he had four dependents.

In considering the veteran's claim of entitlement to VA 
disability pension benefits, the Board has relied upon the 
undisputed income figures that were provided by the veteran.  
However, for the reasons noted above, the veteran's family 
income has exceeded the applicable statutory and regulatory 
limits for each year under consideration; hence, he cannot 
meet the basic income eligibility requirement to establish 
entitlement to nonservice-connected pension benefits.  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims) (Court) held that, in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 6 
Vet. App. at 430.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law. 







ORDER

As basic eligibility for entitlement to VA disability pension 
benefits has not been established, the appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

